Fourth Court of Appeals
                                 San Antonio, Texas
                                        August 4, 2020

                                     No. 04-20-00214-CV

                              John E. VOGT and Nelda L. Vogt,
                                        Appellants

                                              v.

                      MARIN REAL ESTATE PARTNERS. L.P. et al,
                                    Appellees

                 From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 06-150
                       Honorable Solomon Casseb, III, Judge Presiding


                                       ORDER

      The trial court clerk has filed a notification of late record, requesting an extension to
August 21, 2020. We grant her request and order her to file the clerk’s record on or before
August 21, 2020.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court